DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II (claims 36-47), as well as the species of non-metastatic melanoma as cancer target and MDA-5 as dsRNA sensor, in the reply filed on 03/11/2021 is acknowledged.  
The traversal is on the ground(s) that there is a disclosed relationship between each invention which is use of a composition comprising a complex of dsRNA and PEI.  Thus, each invention is connected in at least one of design, operation, or effect.  This is not found persuasive because Applicant argues unity of invention is present, which is not the standard for restricting 111 cases such as this one.  Applicant then argues that examination of all inventions would not pose a serious burden on the examiner because of the unity of invention above would facilitate art search.  This is not persuasive because there is a search and examination burden for the reasons set forth in the restriction requirement.   Applicant failed to address all of these reasons including the examination burdens which are separate from searching.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 22, 28-31, 37, and 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no 

Claim Status
Claims 1-21, 23-27, and 32-35 are canceled.
Claims 22, 28-31, 37, and 39-46 are withdrawn.
Claims 36, 38, and 47 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   It is suggested that the therapeutic complex pIC/PEI be added to the title in some way. 

Claim Objections
Claim 36 is objected to because of the following informalities:  this claim recites “pIC (polyinosine-polycytidylic acid)”.  For consistency in the claim set, the abbreviation should appear in parentheses, not the full name.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38, and 47 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36, on which the other claims above depend, recites autophagy.  However, the specification appears to offer multiple interpretations of this term.  On page 5, it states that macroautophagy is referred to as autophagy after that sentence.  Prior to that sentence however autophagy would have a broader meaning to include microautophagy, for example.  Therefore, when the claim is viewed in light of the specification, it has multiple interpretations.  First, the autophagy recited in the claims can be macroautophagy only or it can be interpreted as a genus encompassing but not limited to macroautophagy.  The presence of multiple interpretations renders the claims indefinite.

See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 38, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim 36, on which the other claims above depend recites dsRNA sensors that are activated by the recited pIC/PEI complex and that cause autophagy after said activation.  However, it is noted that the pIC of instant claims is long (Pg. 21).  Thus, it does not activate RIG-1, which the specification teaches only recognizes short dsRNA (Pg. 3-4).  RIG-1 is also not taught to induce autophagy in the instant disclosure.  LGP2 is a negative regulator of dsRNA sensing (Pg. 4) and so it would inhibit actions of MDA-5, for example.  Thus, it should not, and is not taught to, induce autophagy, even if it does sense long dsRNA as claimed.  It is also not taught as a target in cancer therapy in the instant disclosure.  The same must be said for RIG-1 also.  Thus, the presence of LGP2 and RIG-1 in the claims as currently written introduces new matter and the claims are rejected here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 38, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shir (US2007/0010467, published 01/11/2007), in view of Lampson (US4124702, published 11/07/1978), McBain (J. Mater. Chem., Vol. 17, Pg. 2561-2565, 2007), and Zhao (Biol. Pharm. Bull., Vol. 32, No. 4, Pg. 706-710, published online 01/15/2009).
Shir discloses a method of killing a specific target cell/tissue comprising exposing said cell or tissue to a composition comprising dsRNA molecules (Abstract).  dsRNA when administered into cells has an anti-proliferative and proapoptotic effect (0007 and Figure 1).  Exposing the specific target cell to the composition of the invention is effected by administering it to a vertebrate subject bearing the specific target cell (0017).  The specific cell can be a tumor cell (0041).  
The dsRNA is noncovalently attached to a nucleic acid carrier (0024).  The nucleic acid carrier is polyethylenimine (PEI) which, as a polycationic polymer, will facilitate uptake of the dsRNA by cells (0178).  Most preferably the dsRNA molecule is a pIC complex (0101).  These pharmaceutical compositions can comprise excipients (0222).  
Shir teaches that a complex of pIC and PEI can be used to reduce survival of U87Mg glioblastoma cells (Paragraph 0052).  Diseases amenable to treatment by the method of their invention include those listed in Table 1 (0161).  Table 1 recites melanoma as one such disease.    
They further teach that general guidance for using a dsRNA of their invention is provided in US4124702 by Lampson which was incorporated by reference (0112).  Lampson teaches that polyIC (pIC) can be administered in 0.5mL aliquots (Column 5, Paragraph, fourth).  The mass in this volume could be from 0.25 to 0.5 micrograms (Column 6, Table 1) which would be 0.5 and 1 microgram/mL respectively.  Furthermore, Shir teaches that determination of a therapeutically effective amount of their compositions is well within the capability of those skilled in the art (0242).  
While Shir teaches, as discussed above, a method of treating melanoma by administering to a subject a composition comprising pIC and PEI, they do not teach the specific N:P ratio of 5 nor use of linear PEI specifically.

Zhao teaches that the ratio of PEI to DNA (N:P) can be 5 (Pg. 708, Column 2, Paragraph, second).  
Thus, the art teaches an N:P ratio of 5 in methods of transfection which are employed by Shir above.  
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, since the amount of PEI used with specific amounts of pIC would affect cell transfection efficiency, the ratio of N:P is clearly a result effective variable and would 
Thus, the combined teachings above clearly render obvious a pIC: linear PEI complex with oligonucleotide lengths of 3000 per chain with an N:P ratio of 5.  It is also obvious that such compositions can treat melanoma.  The doses of treatment are taught above and are also a result effective variable which can be optimized by routine experimentation by one of ordinary skill in this art. 
With respect to the functional properties of the complex of instant claims at claim 36(b) and (c), the obvious composition will necessarily have these properties when used in the obvious method since it meets all of the structural requirements of the claim.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Likewise, the obvious product will also have the recited properties.  Said another way, these limitations are just latent properties of the obvious complex when used at a therapeutically effective dose against the target melanoma.  In addition, 36(b) and (c) are not given patentable weight since they are wherein clauses that just recite intended results of active steps positively recited.  The court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Michael Allen/Primary Examiner, Art Unit 1642